Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hinrichs et al.  (WO 2016/100628A1, presented in IDS).
Hinrichs et al. teaches mouthrinse formulations, see title. Hinrichs teaches an ethoxylated amine of a fatty acid which can be an amine fluoride (paragraph 45) and malic acid. The acid is added for stabilizing the composition and reducing turbidity. Polyhydric alcohols as solvents are disclosed in page 11. Hinrichs teaches the oral care mouth rinse composition comprises 0.10 to 0.25 weight % malic acid, 0.04 to 0.08 weight % stannous fluoride and 0.10 to 0.25 weight % N,N,N’-tris(2-hydroxyethyl )-N’-octadecyl-1,3-diaminopropane dihydrofluoride, see [0014]. Solvent is water, see [0026]. The amount of ethoxylated amine of fatty acid is not same that claimed, however, one of ordinary skill could optimize the amount since generic amounts are taught by the prior art. The amount of malic acid overlaps with the claimed amount of 0.2wt.% to 25 wt. % of acid, based on the total eight of the composition and thus creates a case of 
The prior art discloses compositions containing ethoxylated amine of fatty acid, organic solvent and malic acid. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).
Claims 3-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hinrichs et al.  (WO 2016/100628A1) in view of Strand et al. (US PG pub. 2014/0377194).
Hinrichs et al. does not teach use of ethoxylated amine, PEG-2 Stearamine and PEG-3 Tallow Aminopropylamine.
Strand et al. teaches oral care composition which are stain-proof, see title. Strand et al. teaches that the invention entails compositions comprising agents that effectively modify teeth and other oral cavity surfaces to be hydrophobic provide protection against many undesirable conditions including bacterial adhesion, plaque, tartar, caries, erosion, sensitivity, tooth staining and desquamation. The invention also provide compositions which provide appearance and textural benefits including shine, smoothness and clean tooth feel, see [0004]. Strand et al. teaches that the oral composition may be in various forms including toothpaste, dentifrice, tooth gel, subgingival gel, mouthrinse, mousse, foam, denture product, mouthspray, lozenge, chewable tablet or chewing gum, see [0018]. Suitable examples of fatty compounds that can be added are ethoxylated fatty amines comprise PEG-2 stearamine and PPG-3 tallowaminopropylamine, see, [0038] and  [0048]. Use of polypropylene glycol is taught in [0092]. Propylene glycol has been taught to be used as suitable humectants, see [0123].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized PEG-2 stearamine and PEG-3 tallowaminopropylamine along with an organic solvent propylene glycol into the mouthrinse composition of Hinrichs et al. One of ordinary skill would have been 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612